Exhibit 10.1


Naugatuck Valley Financial Corporation and Naugatuck Valley Savings
Employment Agreement with John C. Roman
 
 
 

--------------------------------------------------------------------------------



 
EMPLOYMENT AGREEMENT




THIS AGREEMENT (the “Agreement”), as amended and restated, is hereby entered
into as of November 20, 2007 (the “Effective Date”), by and between NAUGATUCK
VALLEY FINANCIAL CORPORATION, a federally chartered corporation (the “Company”),
NAUGATUCK VALLEY SAVINGS AND LOAN, a federally chartered savings bank (the
“Bank”), and JOHN C. ROMAN (the “Executive”).


WHEREAS, the parties to this Agreement originally entered into an employment
agreement as of September 30, 2004; and


WHEREAS, Executive serves in a position of substantial responsibility; and


WHEREAS, the Company and the Bank wish to continue to assure the services of
Executive for the period provided in this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis for said period; and


WHEREAS, Executive and the Boards of Directors of the Company and the Bank
desire to enter into an amended and restated employment agreement setting forth
the terms and conditions of the continuing employment of Executive and the
related rights and obligations of each of the parties and to bring the Agreement
into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and guidance issued with respect to
409A of the Code.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.            Employment.  Executive is employed as President and Chief
Executive Officer of the Company and the Bank.  Executive shall perform all
duties and shall have all powers which are commonly incident to the offices of
President and Chief Executive Officer or which, consistent with those offices,
are delegated to him by the Boards of Directors.  During the term of this
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary of the Company and the Bank and in such capacity will
carry out such duties and responsibilities as are reasonably appropriate to that
office.


2.            Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company and the Bank, or at such other site or
sites customary for such offices.




--------------------------------------------------------------------------------



3.            Term.


 
a.
The term of this Agreement, as amended and restated, shall be (i) the initial
term, consisting of the period commencing on the Effective Date and ending on
the second anniversary of the Effective Date, plus (ii) any and all extensions
of the initial term made pursuant to this Section 3.



 
b.
No later than October 1, 2008, and continuing on each anniversary thereafter,
the disinterested members of the boards of directors of the Bank and the Company
may extend the Agreement an additional year (as of the anniversary date of the
Effective Date) such that the remaining term of the Agreement shall be
twenty-four (24) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 19 of this
Agreement. The Boards of Directors of the Bank and the Company will review the
Agreement and Executive’s performance annually prior to each anniversary date
for purposes of determining whether to extend the Agreement and the rationale
and results thereof shall be included in the minutes of the meetings of the
Boards of Directors.  The Boards of Directors shall give notice to Executive as
soon as possible after such review as to whether the Agreement is to be
extended.



4.            Base Compensation.


 
a.
The Company and the Bank agree to pay Executive a base salary at the rate of
$171,393 per year, payable in accordance with customary payroll practices.



 
b.
The Boards of Directors shall review annually the rate of Executive’s base
salary based upon factors they deem relevant, and may maintain or increase his
base salary, provided that no such action shall reduce the rate of base salary
below the rate in effect on the Effective Date.



 
c.
In the absence of action by the Boards of Directors, Executive shall continue to
receive his base salary at the annual rate specified on the Effective Date or,
if another rate has been established under the provisions of this Section 4, the
rate last properly established by action of the Boards of Directors under the
provisions of this Section 4.



5.            Bonuses.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Company
and the Bank may award from time to time to senior management employees pursuant
to bonus plans or otherwise.


6.            Benefit Plans.  Executive shall be entitled to receive life
insurance coverage with a death benefit equal to three (3) times his base
salary.  Executive shall also be entitled to participate in such medical,
dental, pension, profit sharing, retirement and stock-based compensation plans
and other programs and arrangements as may be approved from time to time by the
Company and the Bank for the benefit of their employees.

2

--------------------------------------------------------------------------------



 
7.
Vacation and Leave.



 
a.
Executive shall be entitled to vacations and other leave in accordance with the
Bank’s policy for senior executives, or otherwise as approved by the Board of
Directors of the Bank.



 
b.
In addition to paid vacations and other leave, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board of Directors of the Bank may, in its discretion, determine.
Further, the Boards of Directors may grant to Executive a leave or leaves of
absence, with or without pay, at such time or times and upon such terms and
conditions as the Boards of Directors in its discretion may determine.



8.            Expense Payments and Reimbursements.  Executive shall be
reimbursed for all reasonable out-of-pocket business expenses that he shall
incur in connection with his services under this Agreement upon substantiation
of such expenses in accordance with applicable policies of the Company and the
Bank.


9.            Automobile Allowance.  During the term of this Agreement, the
Company or the Bank shall provide Executive with a new automobile to be selected
by Executive, subject to approval by the Chairman of the Board of Directors of
the Bank.  Executive shall have exclusive use of the automobile for himself and
his family.  The Company or the Bank shall annually include on Executive’s Form
W-2 any amount of income attributable to Executive’s personal use of the
automobile.  The Company or the Bank shall maintain minimum liability insurance
coverage on the automobile of $1,000,000 and shall have Executive named as
additional insured on the automobile insurance policy.  Upon termination of
Executive’s employment hereunder (other than a termination for Cause, as defined
in Section 11(c) hereof), he shall have the option of purchasing the vehicle
from the Company or the Bank for an amount equal to its fair market
value.  Executive agrees to maintain the vehicle in accordance with any
applicable warranty provisions, and the Company and the Bank agree to reimburse
Executive for maintenance and upkeep, including gasoline, subject to submission
of such documentation as may be reasonably required by the Company and the Bank.


10.            Loyalty and Confidentiality.


 
a.
During the term of this Agreement, Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.


3

--------------------------------------------------------------------------------



 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Company and the Bank, or, solely as a passive, minority investor, in
any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board of Directors of the Bank
in writing, he will not disclose to any person or entity, either during or
subsequent to his employment, any of the above-mentioned information which is
not generally known to the public, nor shall he employ such information in any
way other than for the benefit of the Company and the Bank.



11.            Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which his death occurred.



b.            Disability.


 
i.
The Boards of Directors or Executive may terminate Executive’s employment after
having determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.  The Board of Directors
of the Bank shall determine whether or not Executive is and continues to be
permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that they reasonably believe to be
relevant.  As a condition to any benefits, the Board may require Executive to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.



 
ii.
In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate.  The Bank or the Company will pay
Executive, as Disability pay, seventy-five percent (75%) of Executive’s annual
base salary in effect as of the date of his termination of employment due to
Disability.  Disability payments will be made in equal installments on


4

--------------------------------------------------------------------------------



a monthly basis, commencing on the first day of the month following the
effective date of Executive’s termination of employment for Disability and
ending on the earlier of: (A) the date he returns to full-time employment at the
Bank in the same capacity as he was employed prior to his termination for
Disability; (B) his death; or (C) upon his attainment of age 65.  Disability
payments shall be reduced by the amount of any short- or long-term disability
benefits payable to Executive under any other disability programs sponsored by
the Company and the Bank.  In addition, during any period of Executive’s
Disability, Executive and his dependents shall, to the greatest extent possible,
continue to be covered under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) of the Company
and the Bank, in which Executive participated prior to his Disability on the
same terms as if Executive were actively employed by the Company and the Bank.


 
c.
Termination for Cause.



 
i.
The Boards of Directors may, by written notice to Executive in the form and
manner specified in this paragraph, immediately terminate his employment at any
time for “Cause.”  Executive shall have no right to receive compensation or
other benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Boards of Directors, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties under this Agreement;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company
and the Bank, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the


5

--------------------------------------------------------------------------------



affirmative vote of a majority of the entire membership of the Boards of
Directors at a meeting of such Board called and held for the purpose (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Boards of Directors with counsel), of finding that, in the good faith
opinion of the Boards of Directors, Executive was guilty of the conduct
described above and specifying the particulars thereof.


 
d.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards of Directors, in which case Executive shall receive only
his compensation, vested rights and employee benefits up to the date of his
termination.



 
e.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 11(a) through 11(d), the Boards
of Directors may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”) and Executive may, by written notice to the Boards of Directors,
immediately terminate this Agreement at any time within ninety (90) days
following an event constituting “Good Reason,” as defined below (a termination
“With Good Reason”).



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(e), Executive shall be entitled to receive the value of his base
salary for the remaining term of the Agreement plus the value of all benefits he
would have received during the remaining term of the Agreement under any
retirement programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by Executive or accrued on his
behalf under such programs during the twelve (12) months preceding his
termination). Executive shall receive this payment in a single lump sum within
ten (10) days of his termination of employment. In addition, Executive and his
dependents will continue to participate in any benefit plans of the Company and
the Bank that provide health (including medical and dental), life or disability
insurance, or similar coverage, upon terms no less favorable than the most
favorable terms provided to senior executives of the Company and the Bank during
the remaining term of the Agreement. In the event that the Company and the Bank
are unable to provide such coverage because Executive is no longer an employee,
the Company and the Bank shall provide Executive with comparable coverage on an
individual policy basis.



 
iii.
“Good Reason” shall exist if, without Executive’s express written consent, the
Company or the Bank materially breach any of their respective


6

--------------------------------------------------------------------------------





obligations under this Agreement.  Without limitation, such a material breach
shall be deemed to occur upon any of the following:


 
(1)
A material reduction in Executive’s responsibilities or authority in connection
with his employment with the Company or the Bank;



 
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
he is not reasonably equipped by his skills and experience;



 
(3)
Failure of Executive to be nominated or renominated to the Boards of Directors
of the Company or the Bank;



 
(4)
A material reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 12 of this
Agreement, any material reduction in salary or benefits below the amounts to
which Executive was entitled prior to the Change in Control;



 
(5)
Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;



 
(6)
A relocation of Executive’s principal business office by more than thirty (30)
miles from its current location; or



 
(7)
Liquidation or dissolution of the Company or the Bank.



 
iv.
Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the same type or to the same
general extent as those offered under such plans are not available to other
officers of the Company and the Bank, or any company that controls either of
them, under a plan or plans in or under which Executive is not entitled to
participate subsequent to such reduction or elimination of benefits.



 
v.
Upon the occurrence of any event described in clauses (iii) (1) through (6),
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon sixty (60) days prior written notice given
within a reasonable period of time not to exceed ninety (90) days after


7

--------------------------------------------------------------------------------



the initial event giving rise to said right to elect; provided, however that the
Bank and the Company shall have at least thirty (30) days to cure such condition
and provided that Executive actually terminates employment within two years
after the initial occurrence of such event.  Notwithstanding the preceding
sentence, in the event of a continuing breach of this Agreement by the Bank or
the Company, Executive, after giving due notice within the prescribed time frame
of an initial event specified above, shall not waive any of his rights solely
under this Agreement and this Section 4 by virtue of the fact that Executive has
submitted his resignation but has remained in the employment of the Bank or the
Company and is engaged in good faith discussions to resolve any occurrence of an
event described in clauses (1) through (7) above.


 
vi.
The parties to this Agreement intend for the payments to satisfy the short-term
deferral exception under Section 409A of the Code or, in the case of health and
welfare benefits, not constitute deferred compensation (since such amounts are
not taxable to Executive). However, notwithstanding anything to the contrary in
this Agreement, to the extent payments do not meet the short-term deferral
exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code.  For these purposes the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination.  The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination.  “Specified Employee” shall be interpreted to comply with Section
409A of the Code and shall mean a key employee within the meaning of Section
416(i) of the Code (without regard to paragraph 5 thereof), but an individual
shall be a “Specified Employee” only if the Company is a publicly-traded
institution or the subsidiary of a publicly-traded holding company.



 
f.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Company and
the Bank or Executive pursuant to Section 11(e):



 
i.
Executive’s obligations under Section 10(b) of this Agreement will continue in
effect; and


8

--------------------------------------------------------------------------------





 
ii.
During the period ending on the first anniversary of such termination, Executive
shall not serve as an officer, director or employee of any bank holding company,
bank, savings bank, savings and loan holding company, or mortgage company (any
of which is referred to herein as a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives; provided, however,
that this clause ii shall not apply or otherwise restrict Executive if the
Company and the Bank have not renewed the term of the Agreement pursuant to
Section 3(b) and Executive terminates employment at a time when the remaining
term of Agreement is one year or less.



12.            Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:



 
i.
Merger:  The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



 
ii.
Acquisition of Significant Share Ownership:  There is filed, or required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of


9

--------------------------------------------------------------------------------



the two-year period shall be deemed to have also been a director at the
beginning of such period; or


 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.


 
b.
Termination.  If within the period ending three (3) years after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without  Cause, or (ii) Executive voluntarily terminates his employment With
Good Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three (3) times Executive’s average Annual Compensation over the five (5)
most recently completed calendar years ending with the year immediately
preceding the effective date of the Change in Control.  In determining
Executive’s average Annual Compensation, “Annual Compensation” shall include
base salary and any other taxable income, including, but not limited to, amounts
related to the granting, vesting or exercise of restricted stock or stock option
awards, commissions, bonuses (whether paid or accrued for the applicable
period), as well as, retirement benefits, director or committee fees and fringe
benefits paid or to be paid to Executive or paid for Executive’s benefit during
any such year, profit sharing, employee stock ownership plan and other
retirement contributions or benefits, including to any tax-qualified plan or
arrangement (whether or not taxable) made or accrued on behalf of Executive for
such year. The cash payment made under this Section 12(b) shall be made in lieu
of any payment also required under Section 11(e) of this Agreement because of a
termination in such period.  Executive’s rights under Section 11(e) are not
otherwise affected by this Section 12.  Also, in such event, Executive shall,
for a thirty-six (36) month period following his termination of employment,
receive the benefits he would have received over such thirty-six (36) month
period under any retirement programs (whether tax-qualified or nonqualified) in
which Executive participated prior to his termination (with the amount of the
benefits determined by reference to the benefits received by Executive or
accrued on his behalf under such programs during the twelve (12) months
preceding the Change in Control) and continue to participate in any benefit
plans of the Company and the Bank that provide health (including medical and
dental), life or disability insurance, or similar coverage upon terms no less
favorable than the most favorable terms provided to senior executives of the
Bank during such period.  In the event that the Company and the Bank are unable
to provide such coverage because Executive is no longer an employee, the Company
and the Bank shall provide Executive with comparable coverage under an
individual policy.  The parties to this Agreement intend for the


10

--------------------------------------------------------------------------------



payments to satisfy the short-term deferral exception under Section 409A of the
Code or, in the case of health and welfare benefits, not constitute deferred
compensation (since such amounts are not taxable to Executive).  However,
notwithstanding anything to the contrary in this Agreement, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Code and, in the event Executive is a “Specified Employee” (as defined herein)
no payment shall be made to Executive under this Agreement prior to the first
day of the seventh month following the Event of Termination in excess of the
“permitted amount” under Section 409A of the Code.  For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the year in which Executive has an Event of Termination, or (B) the maximum
amount that may be taken into account under a tax-qualified plan pursuant to
Section 401(a)(17) of the Code for the calendar year in which occurs the Event
of Termination.  The payment of the “permitted amount” shall be made within
sixty (60) days of the occurrence of the Event of Termination.  Any payment in
excess of the permitted amount shall be made to Executive on the first day of
the seventh month following the Event of Termination.  “Specified Employee”
shall be interpreted to comply with Section 409A of the Code and shall mean a
key employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an individual shall be a “Specified Employee” only if
the Company is a publicly-traded institution or the subsidiary of a
publicly-traded holding company.


 
c.
The provisions of Section 12 and Sections 14 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or three (3) years following a Change in Control.



 
13.
Indemnification and Liability Insurance.



 
a.
Indemnification.  The Company and the Bank agree to indemnify Executive (and his
heirs, executors, and administrators), and to advance expenses related thereto,
to the fullest extent permitted under applicable law and regulations against any
and all expenses and liabilities reasonably incurred by him in connection with
or arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or executive of the Company, the Bank or
any of their subsidiaries (whether or not he continues to be a director or
executive at the time of incurring any such expenses or liabilities) such
expenses and liabilities to include, but not be limited to, judgments, court
costs, and attorneys’ fees and the costs of reasonable settlements, such
settlements to be approved by the Board of Directors of the Bank, if such action
is brought against Executive in his capacity as an executive or director of the
Company and the Bank or any of their subsidiaries.  Indemnification for expenses
shall not extend to matters for which Executive has been terminated for
Cause.  Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation.  Notwithstanding


11

--------------------------------------------------------------------------------



anything herein to the contrary, the obligations of this Section 13 shall
survive the term of this Agreement by a period of six (6) years.


 
b.
Insurance.  During the period in which indemnification of Executive is required
under this Section 13, the Company and the Bank shall provide Executive (and his
heirs, executors, and administrators) with coverage under a directors’ and
officers’ liability policy at the expense of the Company and the Bank, at least
equivalent to such coverage provided to directors and senior executives of the
Company and the Bank.



14.            Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Company and the Bank shall reimburse Executive for all
out-of-pocket expenses, including, without limitation, reasonable attorneys’
fees, incurred by Executive in connection with successful enforcement by
Executive of the obligations of the Company and the Bank to Executive under this
Agreement.  Successful enforcement shall mean the grant of an award of money or
the requirement that the Company and the Bank take some action specified by this
Agreement: (i) as a result of court order; or (ii) otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from Executive
stating the reason that such money or action was due under this Agreement at or
prior to the time of such demand.


15.            Limitation of Benefits Under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which Executive has the right to
receive from the Company and the Bank, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits pursuant to Section 12
shall be reduced or revised, in the manner determined by Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 12 being non-deductible to the Company and
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the payments and benefits to be made pursuant to Section 12 shall be based upon
the opinion of the Company and the Bank’s independent public accountants and
paid for by the Company and the Bank.  In the event that the Company, the Bank
and/or Executive do not agree with the opinion of such counsel, (i) the Company
and the Bank shall pay to Executive the maximum amount of payments and benefits
pursuant to Section 12, as selected by Executive, which such opinion indicates
there is a high probability do not result in any of such payments and benefits
being non-deductible to the Company and the Bank and subject to the imposition
of the excise tax imposed under Section 4999 of the Code and (ii) the Company
and the Bank may request, and Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences.  Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company and the Bank,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to Executive’s approval prior to
filing, which shall not be unreasonably withheld.  The Company, the Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained herein shall result in a reduction of any

12

--------------------------------------------------------------------------------



payments or benefits to which Executive may be entitled upon termination of
employment other than pursuant to Section 12 hereof, or a reduction in the
payments and benefits specified in Section 12 below zero.


16.            Injunctive Relief.  If there is a breach or threatened breach of
Section 11(f) of this Agreement or the prohibitions upon disclosure contained in
Section 10(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach.  The parties hereto likewise agree that Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.


17.            Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor to the Company and the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.



 
b.
Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.



18.            No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.            Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company and/or the Bank at their principal
business offices and to Executive at his home address as maintained in the
records of the Company and the Bank.


20.            No Plan Created by this Agreement.   Executive, the Company and
the Bank expressly declare and agree that this Agreement was negotiated among
them and that no provision or provisions of this Agreement are intended to, or
shall be deemed to, create any plan for purposes of the Employee Retirement
Income Security Act or any other law or regulation, and each party expressly
waives any right to assert the contrary.  Any assertion in any judicial or
administrative filing, hearing, or process that such a plan was so created by
this Agreement shall be deemed a material breach of this Agreement by the party
making such an assertion.

13

--------------------------------------------------------------------------------





21.            Amendments.  No amendments or additions to this Agreement shall
be binding unless made in writing and signed by all of the parties, except as
otherwise specifically provided in this Agreement.


22.            Applicable Law.  Except to the extent preempted by federal law,
the laws of the State of Connecticut shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.            Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.            Headings.  Headings contained herein are for convenience of
reference only.


25.            Entire Agreement.  This Agreement, together with any
understanding or modifications thereof as agreed to in writing by the parties,
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, other than written agreements with respect to
specific plans, programs or arrangements as described in Sections 5 and 6.


26.            Required Provisions.  In the event any of the foregoing
provisions of this Section 26 are in conflict with the terms of this Agreement,
this Section 26 shall prevail.


 
a.
The Bank may terminate Executive’s employment at any time, but any termination
by the Bank, other than termination for Cause, shall not prejudice Executive’s
right to compensation or other benefits under this Agreement.  Executive shall
not have the right to receive compensation or other benefits for any period
after termination for Cause as defined in Section 11(c) above.



 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.



 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.



 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations of the Bank under
this


14

--------------------------------------------------------------------------------





 
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.



 
e.
All obligations of the Bank under this contract shall be terminated, except to
the extent it is determined that continuation of the contract is necessary for
the continued operation of the institution: (i) by the Director of the OTS (or
his designee), the FDIC or the Resolution Trust Corporation, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the Bank
under the authority contained in Section 13(c) of the Federal Deposit Insurance
Act, 12 U.S.C. Section 1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.



 
f.
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12
C.F.R. Section 545.121 and any rules and regulations promulgated thereunder.

 
 
 
 

 

15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as amended
and restated, on the date first set forth above.






ATTEST:
 
NAUGATUCK VALLEY FINANCIAL
   
CORPORATION
               
/s/ Bernadette A. Mole
 
By:
/s/ Ronald D. Lengyel
Corporate Secretary
   
For the Entire Board of Directors
                       
ATTEST:
 
NAUGATUCK VALLEY SAVINGS AND LOAN
               
/s/ Bernadette A. Mole
 
By:
/s/ Ronald D. Lengyel
Corporate Secretary
   
For the Entire Board of Directors
                       
WITNESS:
 
EXECUTIVE
               
/s/ Bernadette A. Mole
 
By:
/s/ John C. Roman  
Corporate Secretary
   
John C. Roman

 
 
16
 
 
 
 

 